DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 05/19/2017. Certified copy being received.

Drawings
Figure 1 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see para [0020] and figure 4A of US 20110238721).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities: \
Claim 18 recites “an electronic device, wherein comprises…” should be “an electronic device, comprises…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims  are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 9, it recites “a XIU-accumulating register circuit, comprising a cascade of XIU-accumulating registers…” However, the specification only recites the N cascaded accumulator as shown in figure 3, para. [0035-0036], and merely recites that in paragraph [0040] “an XIU-accumulating register circuit including N cascaded accumulators described above.”  It is not clear how the cascade of accumulators disclosed in the specification relates to a cascade of XIU-accumulating registers, how and why the XIU accumulating registers are cascaded. Thus, the specification does not describe the claimed functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Dependent claims 11-18 are rejected for inheriting the same deficiencies as claims upon which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiu et al (US-2012/0229171) hereinafter Xiu 2012.

Regarding claim 1, Xiu 2012 teaches a XIU-accumulating register, comprising a first accumulating unit and a second accumulating unit (Xiu 2012, figure 2B, accumulating unit 110 includes accumulating unit 112 [i.e. first accumulating unit] and accumulating unit 116 [i.e. second accumulating unit]); 
the first accumulating unit comprises a first adder and a first register (Xiu 2012, figure 2B, fractional part accumulator 112 [i.e. first accumulating unit]); the first adder is configured to accumulate fractional bit data of an accumulated variable (Xiu 2012, figure 2B [0028] the fractional part accumulator 112 performs an accumulation operation based on a fractional operator r. [0007] r is the fractional part of the input FREQ [i.e. FREQ is an accumulated variable]), and the first register is configured to store an accumulated result of the fractional bit data and carry bit data of the accumulated result of the fractional bit data (Xiu 2012, figure 2B, the register inside the fractional part accumulator 112 stores the carry sequence and an accumulate result of the fractional part as it feeds the result back to the input) ; 
the second accumulating unit comprises a second adder and a second register (Xiu 2012, figure 2B accumulator 116 includes an adder and a register); the second adder is configured to accumulate integer bit data of the accumulated variable (Xiu 2012, [0029] the integer accumulator 116 performs an accumulation operation based on the integer operator I), and the second register is configured to store an accumulated result of the integer bit data (Xiu 2012, figure 2B, the register store the output of the adder in accumulator 116 and loop back to the adder to accumulate); 
wherein the first register of the first accumulating unit is coupled to the second adder of the second accumulating unit to (Xiu 2012, figure 2B the result of the carry bit from the register of fractional accumulator 112 is coupled to the input of the adder of the integer accumulator 116), in a next clock cycle, propagate the carry bit data of the accumulated result of the fractional bit data in a current clock cycle to the integer bit data for accumulation (Xiu 2012, figure 2B, the carry sequence from the fractional accumulator 112 is fed to the adder of integer accumulator 116. [0032] provide a working example, the carry sequence has 63 bits and is write to the register unit 114 within 63 clock cycles, after the first 63 clock cycles or first period T1, the register unit 114 reads the carry bit (which contains 63 clock cycles, or T2) [i.e. every 63 is a next clock cycle]).

Regarding claim 2, Xiu 2012 discloses the claim invention as in the parent claim above, including each of the first adder and the second adder comprises an input terminal, a feedback terminal, and an output terminal (Xiu 2012, figure 2B, adder of accumulator 112 and 116 comprises input, output and accumulated terminal); an input terminal of the first register is coupled to the output terminal of the first adder (Xiu 2012, figure 2B, fractional accumulator 112, the output of adder is coupled to the register), and an output terminal of the first Xiu 2012, figure 2B shows the output of register of accumulator 112 is fed back to the input of the adder of the accumulator 112 and the adder of accumulator 116); an input terminal of the second register is coupled to the output terminal of the second adder, and an output terminal of the second register is coupled to the feedback terminal of the second adder(Xiu 2012, figure 2B integer accumulator 116, the output of adder is coupled to the register and the output of the register are fed back to the adder of accumulator 116); wherein the input terminal of the first adder receives the fractional bit data of the accumulated variable, and the input terminal of the second adder receives the integer bit data of the accumulated variable (Xiu 2012, figure 2B [0028], the accumulator 112 receives the fractional bit r, and the accumulator 116 receives receive the integer bit I).

Regarding claim 7, Xiu 2012 discloses the claim invention as in the parent claim above, including the XIU-accumulating register further comprises a clock-signal-receiving terminal for receiving a clock signal (Xiu 2012, figure 2B the accumulator 112 and 116 receives clock signal); at a rising edge phase or a falling edge phase of each clock cycle of the clock signal, the first register outputs the accumulated result of the fractional bit data and the carry bit data of the accumulated result of the fractional bit data, and the second register outputs the accumulated result of the integer bit data (Xiu 2012, figure 2B [0032-0034] provides an example, where the fractional accumulator 112 output 63 bit in 63 clock cycles to the register unit 114 and the integer accumulator 116 also output consequently ).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3-6, 8-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu 2012 in view of Xiu (US-20110238721 hereinafter Xiu 2011).

Regarding claim 3, Xiu 2012 discloses the claim invention as in the parent claim above, including a fractional accumulator 112 performs accumulation operation based on a fractional part operator r and outputs to a register to store the accumulated result and carry bit (Xiu 2012, figure 2B [0028]). 
Xiu 2012 does not explicitly discloses the first register comprises a first sub-register and a second sub-register; and wherein the first sub-register is configured to store the accumulated result of the fractional bit data, and the second sub-register is configured to store the carry bit data of the accumulated result of the fractional bit data 
However, Xiu 2011 teaches the first register comprises a first sub-register and a second sub-register; and wherein the first sub-register is configured to store the accumulated result of the fractional bit data, and the second sub-register is configured to store the carry bit data of the accumulated result of the fractional bit data (Xiu 2011, figure 4A, accumulator 410, the register is split into sub register to store the result s and the carry out bit CO).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to replace Xiu 2012’s fractional accumulator 112 as shown in figure 2B to use the implementation of the accumulator 410 as disclosed in figure 4A of Xiu 2011. This modification would have been obvious because Xiu’s 2012 discloses the fractional accumulator 112 is just a conventional accumulator to perform an accumulation operation based on a fractional part operator, and Xiu 2011 discloses a newer fractional accumulator structure as 

Regarding claim 4, the combined system of Xiu 2012 in view of Xiu 2011 discloses the claim invention as in the parent claim above, including the output terminal of the first register is coupled to the feedback terminal of the first adder and the feedback terminal of the second adder (Xiu 2012, figure 2B the register of the accumulator 112 is fed to the adder of the accumulator 112 and 116) so that: an output terminal of the first sub-register is coupled to the feedback terminal of the first adder (Xiu 2011, figure 4A, the sub register that stores the result s is feedback to the adder); and an output of the second sub-register is coupled to the feedback terminal of the second adder (Xiu 2011, figure 4 the sub register that stores the carry bit CO is output and as shown in Xiu 2012, the carry bit is feed to the second adder of accumulator 116).

Regarding claim 5, Xiu 2012 discloses the claim invention as in the parent claim above, including a first accumulator to perform accumulation of the fractional part of operator (Xiu 2012 [0028], figure 2B accumulator 112). Xiu does not explicitly discloses the first accumulating unit has a multi-bit accumulating structure. However, Xiu 2011 discloses the first accumulating unit has a multi-bit accumulating structure (Xiu 2011, figure 4B [0032] shows a multi-bit accumulator 420).
The same motivation to combine Xiu 2012 and Xiu 2011 used in claim 3 can be used in claim 5.

	Regarding claim 6, the combined system of Xiu 2012 in view of Xiu 2011 discloses the claim invention as in the parent claim above, including the first adder is a multi-bit adder and an (Xiu 2011, figure 4B shows a multi bit adder, and each adder’s output correspond to its register).

	Regarding claim 8, the Xiu 2012 discloses the claim invention as in the parent claim above, but Xiu 2012 does not explicitly discloses the accumulated variable is consisted of multi-bit binary values. However, Xiu 2011 discloses the accumulated variable is consisted of multi-bit binary values (Xiu 2011, figure 4B shows the accumulated variable is multi bit binary value, such as                         
                            
                                
                                    r
                                
                                
                                    x
                                
                            
                            ,
                            
                                
                                    r
                                
                                
                                    x
                                    -
                                    1
                                
                            
                        
                    ...).
The same motivation to combine Xiu 2012 and Xiu 2011 used in claim 3 can be used in claim 5.

Regarding claim 9, Xiu 2012 discloses a XIU-accumulating register circuit, comprises a XIU-accumulating register, where the XIU-accumulating register, comprising a first accumulating unit and a second accumulating unit (Xiu 2012, figure 2B, accumulating unit 110 includes accumulating unit 112 [i.e. first accumulating unit] and accumulating unit 116 [i.e. second accumulating unit]); 
the first accumulating unit comprises a first adder and a first register (Xiu 2011, figure 4A, Xiu-accumulator 410 includes an adder and a register); the first adder is configured to accumulate fractional bit data of an accumulated variable (Xiu 2011, figure 4A [0032] the adder of accumulator 410 is accumulating the input r with the result feed-back from the register), and the first register is configured to store an accumulated result of the fractional bit data and carry bit data of the accumulated result of the fractional bit data (Xiu 2011, figure 4A, [0032] the register stores the result S and the carry in bit CO) (Xiu 2011 additionally teaches that the carry in result of a previous stage are fed to a next stage at next clock cycle) ; 
Xiu 2012, figure 2B accumulator 116 includes an adder and a register); the second adder is configured to accumulate integer bit data of the accumulated variable (Xiu 2012, [0029] the integer accumulator 116 performs an accumulation operation based on the integer operator I), and the second register is configured to store an accumulated result of the integer bit data (Xiu 2012, figure 2B, the register store the output of the adder in accumulator 116 and loop back to the adder to accumulate); 
wherein the first register of the first accumulating unit is coupled to the second adder of the second accumulating unit to, in a next clock cycle, propagate the carry bit data of the accumulated result of the fractional bit data in a current clock cycle to the integer bit data for accumulation (Xiu 2012, figure 2B, the register in accumulator 112 is connected to the adder of the accumulator 116).
	Xiu 2012 does not explicitly disclose a cascade of XIU accumulating registers (note: “cascade of XIU accumulating registers is interpreted as described in the specification para. [0040], which is a cascade of XIU accumulators)
	However, Xiu 2011 discloses a cascaded of XIU accumulators (Xiu 2011, figure 4B [0032] shows a multi-bit accumulator 420, which is formed by a plurality of 1 bit XIU accumulator 410)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to replace Xiu 2012’s fractional accumulator 112 as shown in figure 2B to use the implementation of the multi bit accumulator 420 as disclosed in figure 4B of Xiu 2011. This modification would have been obvious because Xiu’s 2012 discloses the fractional accumulator 112 is just a conventional accumulator to perform an accumulation operation based on a fractional part operator, and Xiu 2011 discloses a newer fractional accumulator structure as disclosed in figure 4B to perform the accumulation. Additional, Xiu 

	Regarding claims 11-17, they are apparatus claims that have the same functionality of claims 2-8. Thus they are rejected for the same reasons as claims 2-8.

	Regarding claim 18, the combined system of Xiu 2012 in view of Xiu 2011 discloses the claim invention as in the parent claim above, including an electronic device, wherein comprising the XIU-accumulating register circuit according to claim 9 (Xiu 2012, [0005, 0035] the frequency synthesizer 100, which includes the accumulating unit 110 is controlling the electronic device).
 
.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al (US -2001/0036817)
Yamada discloses a frequency synthesizer device comprises a frequency-division ratio control circuit, which comprises the integer part data and fractional part data accumulators as shown in figure 1 and 4. Yamada also teaches the fractional accumulator are cascaded using a plurality of accumulator that output data on the falling edge of the clock signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183